 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00256-DAD-BAM
12                                 Plaintiff,           STIPULATION TO CONTINUE SENTENCING
                                                        HEARING AND ORDER
13                           v.
14   NEFTALI OMAR RIVAS MENJIVAR,
15                                 Defendant.
16

17
                                                  STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant
19
     NEFTALI OMAR RIVAS MENJIVAR (“defendant”), by and through defendant’s counsel of record,
20
     David Torres, hereby stipulate as follows:
21
            1.      On June 10, 2019, defendant pleaded guilty to Count One of the indictment in the above-
22
     referenced case. At that hearing, defendant’s sentencing hearing was scheduled for August 28, 2019, at
23
     10:00 a.m.
24
            2.      The parties have been engaged in trials and other matters since defendant’s change-of-
25
     plea hearing and are requesting additional time to prepare for defendant’s sentencing hearing, including
26
     the drafting of sentencing briefs.
27
     //
28

                                                         1
30
 1         3.     The parties therefore respectfully request that the sentencing hearing for defendant be

 2 continued from Wednesday, August 28, 2019, to Monday, September 16, 2019.

 3

 4         IT IS SO STIPULATED.

 5
     Dated: August 22, 2019                                McGREGOR W. SCOTT
 6                                                         United States Attorney
 7
                                                           /s/ ANGELA L. SCOTT
 8                                                         ANGELA L. SCOTT
                                                           Assistant United States Attorney
 9
10

11 Dated: August 22, 2019                                  /s/ per email authorization
12                                                      DAVID TORRES
                                                        Counsel for Defendant
13                                                      NEFTALI OMAR RIVAS MENJIVAR
14

15                                                      ORDER
16         Pursuant to the parties’ stipulation and for good cause shown, IT IS HEREBY ORDERED that
17 defendant NEFTALI OMAR RIVAS MENJIVAR’s sentencing hearing, currently set for August 28,

18 2019, is hereby vacated and continued to September 16, 2019, at 10:00 a.m.

19 IT IS SO ORDERED.

20
        Dated:    August 23, 2019
21                                                   UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28

                                                       2
30
